DETAILED ACTION
This action is pursuant to the claims filed on December 27, 2020. Currently claims 15-37 are pending with claims 1-14 and 16-18 canceled and claims 19, 23-26, and 32-34 withdrawn. Below follows a complete fist action on the merits of claims 15, 20-22, 27-31 and 34-37.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A, Figs. 2-8D, claims 15, 20-31, and 35-37 in the reply filed December 27, 2020 is acknowledged.
It is noted that claims 23-26 are also withdrawn also withdrawn from consideration for being directed to a non-elected species B shown in Figs. 9-11. The “second, closed end” of claim 23 is shown in Fig. 11 ([0051] of PGPUB) and the anchor of claim 23 is shown in Fig. 11 ([0051] of PGPUB). Claims 25-26 are also withdrawn for being dependent on claim 23. 
Claims 19, 23-26, and 32-35 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 27, 2020. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 15, 20-22, 27-31 and 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,595,924. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a housing, support shaft, tube, and electrically conducting spring disposed around the tube, plurality of apertures, and a gas assisted effect. 
Claim Objections
Claim 15 is objected to because of the following informalities: amend “the spring” to – the electrically conducting spring – in lines 7-8.   Appropriate correction is required.
Claim 15 is objected to because of the following informalities: amend “the coils” to – the plurality of coils – in lines 8-9.   Appropriate correction is required.
Claim 21 is objected to because of the following informalities: amend “tissue” to – the tissue – in line 3.   Appropriate correction is required.
Claim 21 is objected to because of the following informalities: amend “inert gas” to – the inert gas – in lines 3-4.   Appropriate correction is required.
Claim 21 is objected to because of the following informalities: amend “the spring” to – the electrically conducting spring – in line 4.   Appropriate correction is required.
Claim 29 is objected to because of the following informalities: amend “tissue” to – the tissue – in line 2.   Appropriate correction is required.
Claim 29  objected to because of the following informalities: amend “inert gas” to – the inert gas – in line 2.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities: amend “the spring” to – the electrically conducting spring – in line 2.   Appropriate correction is required.
Claim 30 is objected to because of the following informalities: amend “each aperture” to – each aperture of the plurality of apertures – in line 1.   Appropriate correction is required.
Claim 30 is objected to because of the following informalities: amend “adjacent coils” to – adjacent coils the plurality of coils – in line 2.   Appropriate correction is required.
Claim 31 is objected to because of the following informalities: amend “the spring” to – the electrically conducting spring – in line 4.   Appropriate correction is required.
Claim 35 is objected to because of the following informalities: amend “tissue” to – the tissue – in line 2 and line 3 (occurs twice).   Appropriate correction is required.
Claim 36 is objected to because of the following informalities: amend “tissue” to – the tissue – in line 2 and line 3 (occurs twice).   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 20-22, 27-31 and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “when an inert has flows through the tube and the spring is energized to cut and seal tissue” in lines 11-12. However, claim 11 is an apparatus claim that In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention of claim 15. Clarification is required. The Examiner suggests amending the claim to recite language that utilizing configured to or adapted to. 
Claim 21 recites the limitation “the loop is drawn around tissue, inert gas is provided through the tube, the spring is energized, and the diameter of the loop is decreased to remove the tissue from a patient” in lines 3-5 and is rejected similarly as claim 15 for including a positive recitation of a method step. Clarification required. 
Claim 27 recites the limitation “further comprising a second tube and a gas manifold, the second tube including a first end and a second end, the first end coupled to a gas input for receiving the inert gas and the second end coupled to the gas manifold, the gas manifold coupled to the first tube and configured to cause the second tube to be formed into the loop” and lines 1-5. First, there is insufficient antecedent basis for the limitation the first tube. Second, it is unclear if the first tube is referring to the previously recited tube of claim 15. For examination purposes “the first tube will be interpreted as the same tube of claim 15. Further, it is unclear how the second tube can be configured into the loop if its first end is coupled to a gas input. For examination purposes, the limitation will be interpreted as “the gas manifold coupled to the first tube and configured to cause the first
Claim 28 recites the limitation “the second tube is drawn into the support shaft” in lines 1-2 and is rejected similarly as claim 15 for including a positive recitation of a method step. Clarification required. 
Claim 29 recites the limitation “the loop is drawn around tissue, inert gas is provided through the tube, the spring is energized, and the diameter of the loop is decreased to remove the tissue from a patient” in lines 1-3 and is rejected similarly as claim 15 for including a positive recitation of a method step. Clarification required. 
Claim 35 recites the limitation “the loop is used to cut and seal tissue by pushing the electrosurgical device onto tissue” in lines 2-3 and is rejected similarly as claim 15 for including a positive recitation of a method step. Clarification required. 
Claim 36 recites the limitation “the loop is used to cut and seal tissue by pulling the electrosurgical device onto tissue” in lines 2-3 and is rejected similarly as claim 15 for including a positive recitation of a method step. Clarification required. 
Claim 37 recites the limitation “the loops is used to plane down a surface of the tissue a layer at a time” in lines 2-3 and is rejected similarly as claim 15 for including a positive recitation of a method step. Clarification required. 
Claims 20-22, 27-31 and 34-37 are also rejected for their dependency on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 20-21, 30, and 34-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vetter et al (US PGPUB: 2014/0309524). 
Regarding independent claim 15, Vetter discloses an electrosurgical device (Fig. 1-1a and 10: 13) comprising: 
a housing (12) having a longitudinal axis (see Fig. 1); 
a support shaft (11) attached to a distal end of the housing (see Fig. 1), the support shaft having a longitudinal axis substantially aligned with the longitudinal axis of the housing (see Fig. 1); and 
a tube (Fig. 10: 31 “axial band element”), wherein at least a portion of the tube is configured as a loop (Fig. 1 and 10; [0075]) extending from a distal end of the support shaft (Figs, 1 and 11; [0058]), the loop including a plurality of apertures (33; “fenestrations”) disposed along a length of the tube (Fig. 10) and an electrically conducting spring (13a; electrically conductive [0091]) disposed around the tube (see Fig. 10), the spring including a plurality of coils spaced apart from each other (Fig. 10), where a spacing of the coils coincides with a spacing of the plurality of apertures (Fig. 10 displays a plurality of coils of spring 13a coinciding with a plurality of apertures 33); 
wherein a gas assisted electrosurgical effect is formed at each of the plurality of apertures when an inert gas flows through the tube ([0078] refers to the flow of a noble gas through the openings 33 in order to achieve a desired surgical effect) and the spring is energized to cut and seal tissue using the loop ([0063], [0077]-[0078] refer to energizing the tube to cut tissue).
Regarding dependent claim 20, in view of claim 15, Vetter further discloses further comprising a positioning assembly (Fig. 20-21) configured to move the loop between an extended position and a retracted position ([0062], [0090] refer to the position assembly of Fig. 21 as extending/retracting cutter 13).
Regarding dependent claim 21, in view of claim 15, Vetter further discloses wherein the loop includes a diameter (See Fig. 1) and the loop is configured to be drawn into the support shaft to decrease the diameter of the loop such that when the loop is drawn around tissue, inert gas is provided through the tube, the spring is energized, and the diameter of the loop is decreased to remove the tissue from a patient ([0058], [0062], [0063], [0067], [0077] [0078] refers to providing inert gas, energizing the coil, and retracting the cutter 13 to cut tissue).
Regarding dependent claim 30, in view of claim 15, Vetter further discloses wherein each aperture (33) is located at the approximate center between adjacent coils (coils of 13a) of the electrically conducting spring (see fig. 10).
Regarding dependent claim 35, in view of claim 15, Vetter further discloses wherein the plurality of apertures face away from the center of the loop ([0058], [0063], [0065], refer to the rotation of the cutting assembly 13, where the apertures are capable of facing away from the center when rotated, see also Fig. 10) and the loop is used to cut and seal tissue by pushing the electrosurgical device onto tissue (cutter 13 capable of being pushed to cut tissue).
Regarding dependent claim 36, in view of claim 15, Vetter further discloses wherein the plurality of apertures face toward the center of the loop ([0058], [0063], [0065], refer to the rotation of the cutting assembly 13, where the apertures are capable of facing toward the center when rotated, see also Fig. 10) and the loop is used to cut and seal tissue by pulling the electrosurgical device while tissue is disposed in the loop ([0069]).
Regarding dependent claim 37, in view of claim 15, Vetter further discloses wherein the plurality of apertures face a predetermined angle relative to a plane of the loop such the loop is used to plane down a surface of the tissue a layer at a time (See Fig. 10 where apertures are at a defined angle to the loop, where define 12 is capable of plane down on a surface of tissue).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vetter et al (US PGPUB: 2014/0309524) in view of Okada (US PGPUB: 2007/0293874). 
Regarding dependent claim 22, in view of claim 21, Vetter does not explicitly disclose further comprising a back stop disposed at the distal end of the support shaft and configured to prevent the tissue from entering the support shaft.
However, Okada discloses a tissue cutting device (Fig. 21B) comprising a backstop (13) disposed at the distal end of a support shaft (Fig. 21B; [0121]). The stopper has a diameter that allows only the linear portion (19a) of the treatment device to move and prevents anything it has larger diameter from entering into the shaft ([0121]-[0122]; note this stopper is capable of preventing tissue from entering the support shaft). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the snare of Vetter to incorporate the stopper of Okada. This configuration provides the benefit of control over the movement at the distal end of the device ([0123]), thereby increasing the accuracy.
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter et al (US PGPUB: 2014/0309524) in view of Smith et al (US PGPUB: 2014/0276911). 
Regarding dependent claim 27 (see 112b interpretation above), in view of claim 15, while Vetter a second tube with a first and second end (portion of tube 13a within shaft 11 (see Fig. 1a)) and the second end connected to a gas input for receiving the inert gas (Fig. 1a; [0060]) and the first tube configured to be formed in a loop (Fig. 1a), Vetter does not explicitly further comprising gas manifold and the second end coupled to the gas manifold, the gas manifold coupled to the first tube and configured to cause the first tube to be formed into the loop.
However, Smith discloses a snare device (fig. 1C) comprising a first tube (110), second tube (102), and a manifold (106). A second end of the second tube (102) is coupled to the manifold (Fig. 1C displays distal end of 102 connected to the manifold). The first tube (110) is also coupled to the manifold (Fig. 1C) and is formed into a loop (Fig. 1C: 118). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the snare of Vetter to incorporate the manifold of Smith. This configuration provides the benefit of urging the tube into the desired loop shape ([0032]). 
Regarding dependent claim 28, in view of the combination of claim 27, Vetter further discloses wherein the second tube is drawn into the support shaft to draw the loop into the support shaft and decrease the diameter of the loop ([0062], [0090] refer to retracting cutter 13 (i.e. decreasing the diameter)). 
Regarding dependent claim 29, in view of the combination of claim 29, Vetter further discloses wherein when the loop is drawn around tissue, inert gas is provided through the tube, the spring is energized, and the diameter of the loop is decreased to remove the tissue from a patient ([0058], [0062], [0063], [0067], [0077] [0078] refers to providing inert gas, energizing the coil, and retracting the cutter 13 to cut tissue).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Vetter et al (US PGPUB: 2014/0309524) in view of Denen et al (US Patent No.: 5,400,267). 
Regarding dependent claim 31, in view of claim 15, Vetter further discloses further comprising a connector (Fig. 8) that connects the electrically conducting spring to an electrical energy source ([0071]) and the tube to a gas source ([0060], [0071), the connector including a memory device that stores an impedance value of the spring.
However, Denen discloses a connector for a medical instrument containing a memory that stores information relating to the device (Col. 4, Lines 60-68), including impedance values (Col. 3, Lines 25-30; capable of storing an impedance value of a spring). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Vetter to incorporate the connector of Denen. This configuration provides the benefit of automatically setting the operating parameters (Col. 2, Lines 31-39), thereby increasing the efficiency of the device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794